UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4533


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHIRLEY INGRAM, JR., a/k/a Raheem,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:10-cr-00069-FDW-1)


Submitted:   December 23, 2014            Decided:   January 8, 2015


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson    Hill, Executive Director, Ann L. Hester, FEDERAL
DEFENDERS    OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina,    for Appellant.     Anne M. Tompkins, United States
Attorney,     Amy E. Ray, Assistant United States Attorney,
Asheville,   North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shirley   Ingram,    Jr.,       appeals      his     convictions      and

sentences for possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2012), and in furtherance of

a     drug-trafficking      offense,        in   violation        of      18    U.S.C.

§ 924(c)(1) (2012).         Ingram claims the district court erred by

(1)    not   suppressing    evidence     found     following        a     third-party

consent search of his vehicle; (2) denying his Fed. R. Crim. P.

29 motion for a judgment of acquittal; (3) designating Ingram an

armed    career    criminal,   under     the     Armed    Career        Criminal   Act

(“ACCA”),     18   U.S.C.    § 924(e)       (2012),      by     relying    on   prior

convictions that he claims do not qualify as predicate offenses;

and (4) imposing an ACCA sentence based on facts not alleged in

the indictment and proved to the jury beyond a reasonable doubt.

We affirm.

             I.    Suppression claim

             “In evaluating [an] appeal of the denial of [a] motion

to suppress . . . , we review the district court’s factual

findings for clear error and its legal conclusions de novo.”

United States v. Brown, 757 F.3d 183, 190 (4th Cir.), cert.

denied, 135 S. Ct. 229 (2014).              “When the district court denies

a motion to suppress, we view the evidence in the light most

favorable to the government.”           United States v. McGee, 736 F.3d

263, 269 (4th Cir. 2013), cert. denied, 134 S. Ct. 1572 (2014).

                                        2
“The   government       bears     the    burden        of     proof   in   justifying       a

warrantless search or seizure.”              Id.

            A   warrantless         search       may    be     justified       by    showing

consent   to    search       by    “a    third     party       who    possessed       common

authority   over    .    .   .    the    premises        or    effects     sought     to    be

inspected.”     United States v. Matlock, 415 U.S. 164, 171 (1974);

United States v. Shrader, 675 F.3d 300, 306 (4th Cir. 2012).

However, “a physically present inhabitant’s express refusal of

consent to a police search is dispositive as to him, regardless

of the consent of a fellow occupant.”                       Georgia v. Randolph, 547

U.S. 103, 122-23 (2006).                 “The government has the burden of

proving   consent,”      and      we    “review    for       clear    error    a    district

court’s determination that a search [was] consensual.”                               United

States v. Robertson, 736 F.3d 677, 680 (4th Cir. 2013).                                     In

determining whether consent to search was freely and voluntarily

given, a court is to consider the totality of the circumstances,

including   the     characteristics          of    the      consenter,     such      as    her

mental capacity.         United States v. Jones, 701 F.3d 1300, 1318

(10th Cir. 2012); United States v. Lattimore, 87 F.3d 647, 650

(4th Cir. 1996) (en banc).

            Here,    prior        to     trial,        Ingram     moved       to    suppress

evidence seized from the search of his vehicle, arguing that his

mother, who had consented to the search, lacked the capacity to

do so.    He also claimed that, regardless of whether his mother’s

                                             3
consent        was    voluntary,        the     search      was     unreasonable        under

Randolph.            We    discern     no   reversible       error       in   the    district

court’s determinations that Ingram’s mother did not lack the

requisite capacity to consent and that, because Ingram never

expressly refused his consent, Randolph does not apply to his

case.      Therefore,            we   affirm    the    district      court’s        denial   of

Ingram’s motion to suppress.

               II.        Sufficiency of the evidence claim.

               This court reviews de novo the denial of a Rule 29

motion for a judgment of acquittal.                      United States v. Jaensch,

665 F.3d 83, 93 (4th Cir. 2011).                       A defendant challenging the

sufficiency          of    the   evidence      faces   “a    heavy       burden.”      United

States v. McLean, 715 F.3d 129, 137 (4th Cir. 2013).                                 The jury

verdict must be sustained “if any rational trier of fact could

have    found        the     essential      elements        of    the     crime     beyond    a

reasonable doubt.”               United States v. Pineda, 770 F.3d 313, 317

(4th    Cir.     2014)       (internal      quotation       marks    omitted).         “[T]he

jury, not the reviewing court, weighs the credibility of the

evidence and resolves any conflicts in the evidence presented

. . . .”         McLean, 715 F.3d at 137 (internal quotation marks

omitted).        Moreover, we give the government “the benefit of all

reasonable inferences from the facts proven to those sought to

be established.”             United States v. Gomez-Jimenez, 750 F.3d 370,

378     (4th     Cir.)       (internal      quotations           marks    omitted),     cert.

                                                4
denied,        135     S.     Ct.     305     (2014).             Thus,     “[r]eversal       for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”                           United States v. Ashley, 606

F.3d     135,        138     (4th     Cir.    2010)         (internal       quotation      marks

omitted).

               “Section          924(c)     requires        the    government       to   present

evidence indicating that the possession of a firearm furthered,

advanced, or helped forward a drug trafficking crime.”                                   Pineda,

770     F.3d    at     317       (internal        quotation        marks     and    alteration

omitted).       Because the government introduced ample evidence from

which a reasonable factfinder could conclude beyond a reasonable

doubt that Ingram had possessed a firearm that furthered and

advanced a drug trafficking crime, we conclude that sufficient

evidence supported his § 924(c) conviction.                               Thus, the district

court did not err by denying Ingram’s Rule 29 motion.

               III. ACCA claims

               Ingram        claims       that     the       district      court     erred    by

imposing       an     ACCA       sentence    because         his   prior     North       Carolina

breaking or entering convictions, under N.C. Gen. Stat. § 14-

54(a)     (2011),          did    not     count       as    predicate       convictions       for

purposes       of    ACCA.          Our   recent      decision      in     United    States    v.

Mungro, 754 F.3d 267 (4th Cir. 2014), cert. denied, __ S. Ct.

__, 83 U.S.L.W. 3328 (U.S. Dec. 1, 2014) (No. 14-6886), holding

that     § 14-54(a)              convictions          qualify       as      ACCA     predicate

                                                  5
convictions, forecloses this argument.            Ingram’s final claim—

that    he   was   improperly   designated   an   armed    career     criminal

because his prior convictions were not submitted to the jury and

proved beyond a reasonable doubt—is foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224 (1998).                  Therefore, the

district court did not err in rejecting these claims.

             Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented      in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                      AFFIRMED




                                     6